Daniel, J.
’We think, that the opinion of his Honor, was correct; for the defendant conditioned against nothing else in •the covenant, but the acts of the executor, under the power in the "Will. And, as the power, given by the testator to his executor, was to sell and convert the lots into money for the benefit of his wife and children, such a sale for mere volunteers was -void, by force of the statute of fraudulent devises, as to the creditors of the testator, under whom the defendant claimed. The deed, which the Sheriff gave her, shortly after the purchase at his sale, being defective, does not prevent her from applying now for a good deed from the old Sheriff if alive, or the present Sheriff, in case the old Sheriff be dead, *569or is out of the State. Act of 1799, ch. 538. We think, that the judgment must be affirmed.
Per Curiam, Judgment affirmed.